Citation Nr: 1727303	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-06 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for a left leg and groin nerve injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The decision denied entitlement to service connection for PTSD and anxiety to include panic attacks; and also denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left leg and groin nerve injury.

The Veteran testified at a June 2011 RO hearing, but the RO could not locate the hearing transcript.  

In an October 2016 letter, the RO notified the Veteran of this fact and informed the Veteran of his right to another hearing.  The Veteran did not respond or request another conference.

Although the appeal has been developed as separate claims for service connection for PTSD and anxiety; the Veteran is deemed to be claiming entitlement to service connection for a psychiatric disability, regardless of the precise diagnosis.  Clemmons v. Shinseki, 23 Vet App 1 (2009).

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left leg and groin nerve injury is discussed in the REMAND section of this decision and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD attributed to personal assault during service; supported by evidence of behavior changes.
 
2.  The Veteran has a current anxiety disorder NOS related to in-service stressors.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, diagnosed as PTSD and anxiety disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 3.303(a) (2016).

Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate her account of the stressor.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Behavior changes may constitute credible supporting evidence of a stressor.  Id.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.  It is well established that a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran has reported a conflict with his sergeant during service, in July 1970, after an issue with a mosquito net and a reprimand during formation.  See Veteran's September 2007 Stressor Statement.  The Veteran reported that he was sent for a psychiatric evaluation following this altercation, and that his sergeant kept threatening to give the Veteran a dishonorable discharge.  Id.

The Veteran's service treatment records (STR) show reports of psychiatric symptoms starting in July 1970.  July 1970 STRs note the Veteran reported being nervous and that he sought treatment for nervousness and emotional problems.  One July 1970 STR noted the Veteran's emotional problems, and that the Veteran was treated on three consecutive days, was unable to verbalize his problems, and needed a psychiatry appointment.  Medication was prescribed.  An August 1970 STR notes the Veteran sought treatment for "jumpy feelings" and that his thought process was disassociated.  STRs dated later in  August 1970 document a request for evaluation for a medication overdose.  The STR notes that the Veteran was unable to make formation and had slurred speech; incoordination; and was tremulous.  Another August 1970 STR shows a diagnosis of mild situational reaction, and notes the Veteran reported that he currently experienced poor impulse control.  A late August 1970 STR notes that the Veteran had appeared almost daily on sick call for various complaints including tremulousness, insomnia, and headaches, and was provisionally diagnosed the Veteran with passive-aggressive personality.  A September 1970 STR notes that the Veteran reported that he could not stand being in Korea, is nervous, and requests medical evacuation home.  The STR notes that the Veteran presented continuing characterological problems and was hostile.

While the STRs do not mention the altercation or threats by the Veteran's sergeant, the STRs do note that the Veteran was unable to verbalize his problems.  The STRs also show that the Veteran was concerned with receiving a dishonorable discharge, as the September 1970 STR notes the Veteran emphasized that he would not accept a dishonorable discharge.  Moreover, the Veteran later explained, in his September 2010 VA examination, that he did not report the conflict with his sergeant during his in-service treatment because he was intimidated by his sergeant.  

In addition, the Veteran's service personnel records show a nonjudicial punishment (Article 15) in September 1970 for failing to report for formation.   

The above evidence, including the almost daily visits to sick call, the request for a transfer home, the findings of depression and nervousness, the indication of a medication overdose, the report of poor impulse control when the Veteran was formerly able to exercise impulse control, and the reprimand for failure to report for formation, constitutes evidence of behavior changes following the July 1970 incidents reported by the Veteran.  Accordingly, the Board finds that the stressor reported by the Veteran is supported by evidence of behavior changes.

In a July 2008 note, the Veteran's VA treating psychologist opined that he experienced chronic PTSD with an onset during service as a result of the issue with the mosquito net and the conflict between the Veteran and his sergeant.  The psychologist further explained that the Veteran exhibited a wide range of PTSD symptoms, including social anxiety and withdrawal, recurrent nightmares, night sweats, intrusive memories of traumatic events, flashbacks induced by specific military cues, irritability, hypersensitivity, and anger.  

The July 2008 VA psychologist's opinion is supported by other evidence in the record.  VA treatment records note a diagnosis of PTSD with supporting symptomatology.  See, e.g., May 2008 VA Treatment Record (noting assessment of PTSD); July 2008 VA Treatment Record (noting assessment of PTSD); May 2008 VA Treatment Record (noting Veteran reports nightmares).  VA treatment records also suggest a connection between the Veteran's psychological issues and the stressor reported by the Veteran.  Specifically, a May 2006 VA treatment record notes that the Veteran felt mentally and physically abused by the actions of his sergeant in 1970.  It also notes that a review of the Veteran's medical records show that the Veteran becomes angry in his body language and tone of voice when he discusses the event and his sergeant.  The VA social worker notes that the Veteran is currently in psychotherapy and opines that the in-service conflict with the sergeant appears to have had a major effect on the Veteran's life.

In a September 2010 report, a VA examiner opined that PTSD could not be documented because of the lack of objective clinical findings showing frequency, severity, or duration of symptoms.  However, the examiner did not address the symptomatology reported by the Veteran and noted by his treating psychologist. 

The VA examiner opined that the Veteran did not meet the full criteria for a diagnosis of PTSD; the VA examiner did not address the diagnosis of chronic PTSD by the Veteran's VA treating psychologist, except to acknowledge that the treating psychologist was providing hands-on therapy, while the VA examiner's opinion was based on a one-time report.  

Viewing the evidence as a whole, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of PTSD attributed to personal assault during service.

In addition, the VA examiner diagnosed anxiety disorder NOS in his August 2007 and September 2010 examinations.  The VA examiner opined that the Veteran had pre-military characterological issues, that he likely joined the service with pre-existing emotional issues.  The examiner also opined that the military environment was not compatible with the Veteran's emotional issues and that his anxiety disorder was aggravated by service.  The examiner then opined that it was at least as likely as not that the Veteran's anxiety disorder was thereby related to service.  The VA examiner's opinion is supported by other evidence in the record, including notations in the Veteran's STRs reflecting almost daily visits to sick call for a period of time for an array of psychological symptoms including nerves and his requests to go home, and VA treatment records noting the Veteran's anxiety.  See, e.g., April 2006 VA Treatment Record.

While the VA examiner noted that the Veteran likely had characterological issues prior to service, the Veteran would nonetheless be entitled to service connection for superimposed psychiatric disabilities that were the result of in-service events.  38 C.F.R. § 3.303(b) (2016).

The evidence is in relative equipoise, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, the criteria for service connection for PTSD and anxiety disorder NOS are met.


ORDER

Service connection for anxiety disorder NOS is granted.

Service connection for PTSD is granted.


REMAND

At an August 2010 conference with a decision review officer (DRO), the Veteran reportedly stated that he wanted to withdraw the appeal with regard to the § 1151 issue.  In February 2011, the RO issued a statement of the case only with regard to the claims for service connection for psychiatric disabilities.  The report by the DRO does not satisfy the criteria for withdrawal of an appeal, because it was not in writing or made on the record at a hearing.  38 C.F.R. § 20.204.

In June 2017, the Board sought clarification as to whether the Veteran wanted to withdraw the appeal.  Later that month the Veteran's representative reported that the Veteran did not wish to withdraw the appeal.  Because a statement of the case has not been issued in response to the Veteran's notice of disagreement, the Board is required to remand the appeal so that this document can be issued.

Accordingly, the appeal is REMANDED for the following action:

Issue a statement of the case with regard to the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left leg and groin nerve injury.  Do not return this issue to the Board, unless the Veteran perfects the appeal by filing a timely substantive appeal; or satisfying the then current requirements for perfecting an appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


